ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_09_EN.txt. 204

DISSENTING OPINION OF JUDGE FLEISCHHAUER

I have voted in favour of paragraph 1 A of the dispositif of the Court’s
Judgment as I am in agreement with the Court’s finding therein

“that Hungary was not entitled to suspend and subsequently aban-
don, in 1989, the works on the Nagymaros Project and on the part
of the Gabtikovo Project for which the Treaty of 16 September 1977
and related instruments attributed responsibility to it” (para. 155).

I am also in agreement with the reasons that led the Court to this finding
(paras. 27-59).

I have, moreover, voted in favour of paragraph 1C of the dispositif,
according to which “Czechoslovakia was not entitled to put into opera-
tion, from October 1992, this ‘provisional solution’ ” (para. 155). I share
the view of the majority that

“Czechoslovakia, in putting Variant C into operation, was not apply-
ing the 1977 Treaty but, on the contrary, violated certain of its
express provisions, and, in so doing, committed an internationally
wrongful act” (para. 78).

As to the reasoning which led the Court to its findings in this respect
(paras. 72-88), I note, in particular, that the Court has not endorsed jus-
tification of Czechoslovakia’s recourse to Variant C by an alleged prin-
ciple of “approximate application” (para. 76) and that “[t]he Court thus
considers that the diversion of the Danube carried out by Czechoslovakia
was not a lawful countermeasure because it was not proportionate”
(para. 87). 1 am in agreement with these positions of the Court.

I cannot agree, however, with most of the rest of the Judgment, and in
particular not with its central finding that

“the notification, on 19 May 1992, of the termination of the Treaty
of 16 September 1977 and related instruments by Hungary did
not have the legal effect of terminating them” (conclusion | D,
para. 155).

I am of the view that Hungary has validly terminated that Treaty by its
notification of termination of 19 May 1992, with effect from 25 May
1992, or — alternatively — as from 23 October 1992, i.e., the date of the
actual damming. Accordingly, I regard the consequences, which the
majority of the Court draws in the five conclusions in part 2 of para-
graph 155 as legally flawed, inasmuch as they are based on the concept of

201
205 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. FLEISCHHAUER)

the continuing validity of the 1977 Treaty. I have therefore voted against
four of them (i.e., conclusions 2 À, 2B, 2C and 2 E); my vote in favour of
conclusion 2D has to be seen in the light of my considerations on the
legal consequences of the Judgment set forth in Part II below.

My reasoning is as follows.

I. THE LEGAL FATE OF THE 1977 TREATY

1. As to the date of the unlawfulness of the recourse by Czechoslovakia
to Variant C, the Judgment, points only to the date when the actual
damming of the Danube at Cunovo occurred, Le., to 23 October 1992:

“Czechoslovakia violated the Treaty only when it diverted the
waters of the Danube into the bypass canal in October 1992. In con-
structing the works which would lead to the putting into operation
of Variant C, Czechoslovakia did not act unlawfully.” (Para. 108.)

“The Court notes that between November 1991 and October
1992, Czechoslovakia confined itself to the execution, on its own ter-
ritory, of the works which were necessary for the implementation of
Variant C, but which could have been abandoned if an agreement
had been reached between the parties and did not therefore
predetermine the final decision to be taken. For as long as the
Danube had not been unilaterally dammed, Variant C had not in
fact been applied.” (Para. 79.)

Based on these findings the majority of the Court has concluded that:

“the notification of termination by Hungary on 19 May 1992 was
premature. No breach of the Treaty by Czechoslovakia had yet
taken place and consequently Hungary was not entitled to invoke
any such breach of the Treaty as a ground for terminating it when it
did.” (Para. 108.)

These considerations are erroneous for two reasons:

Firstly, Czechoslovakia, when it “proceeded” to Variant C, as the
expression used in Article 2, paragraph 1 {b), of the Special Agreement
reads, was not free to engage in this way of proceeding. It follows from
the Special Agreement that the time in question is November 1991. What
happened in November 1991 is that work on Variant C began that month
(para. 23). It is uncontested between the Parties that at that time, in spite
of Hungary’s violation of the 1977 Treaty, the Treaty was in force
between Czechoslovakia and Hungary.

The 1977 Treaty being in force in November 1991, both Czechoslo-
vakia and Hungary were under the obligation to perform it in good faith.

202
206 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. FLEISCHHAUER)

That is the basic rule underlying the whole fabric of the international law
of treaties. It is reflected in Article 26 of the Vienna Convention on the
Law of Treaties (“Every treaty in force is binding upon the parties to it
and must be performed by them in good faith”). Good faith in perform-
ing a treaty does not only concern the manner in which the treaty is
applied and implemented by the parties to it; good faith performance
means also that the parties must not defeat the object and purpose of the
treaty. Under the Vienna Convention, the obligation not to defeat the
object and purpose of a treaty exists already before its entry into force.
According to Article 18 of the Convention:

“A State is obliged to refrain from acts which would defeat the
object and purpose of a treaty when:

(a) it has signed the treaty or has exchanged instruments consti-
tuting the treaty subject to ratification, acceptance or approval,
until it shall have made its intention clear not to become a party
to the treaty; or

(b) it has expressed its consent to be bound by the treaty, pending
the entry into force of the treaty and provided that such entry
into force is not unduly delayed.”

I do not want to go into the question as to whether the whole of
Article 18 corresponds actually to general international law. However,
as the International Law Commission remarked in its Commentary on
Article 15 (which became Article 18 in the text of the Convention as
adopted) — with a reference to the Permanent Court’s decision in the
case concerning Certain German Interests in Polish Upper Silesia (Merits,
Judgment No. 7, P.C.LJ, Series A, No. 7, p. 30):

“That an obligation of good faith to refrain from acts calculated
to frustrate the object of the treaty attaches to a State which has
signed a treaty subject to ratification appears to be generally
accepted.” (Yearbook of the International Law Commission, 1966,
Vol. IL, p. 202.)

A fortiori does that obligation apply to a treaty after its entry into force.
It follows from there that a State party to a treaty in force is not free to
engage in — even on its own territory as Czechoslovakia did as
from November 1991— construction works which are designed to frus-
trate the treaty’s very object, 1.e., in the present case the creation and the
operation of the Joint Project. The question of a justification of Czecho-
slovakia’s construction work as countermeasure does not arise, as the
Court has — rightly — found that the diversion of the Danube carried
out by Czechoslovakia — which is the central part of Variant C — was
not a lawful countermeasure because it was not proportionate (para. 87).

Secondly, I do not regard — as the majority of the Court does — the
putting into operation of Variant C as a wrongful act which consisted

203
207 GABCiKOVO-NAGY MAROS PROJECT (DISS. OP. FLEISCHHAUER)

only in the actual damming of the Danube in October 1992. In my view,
the putting into operation of Variant C constituted a continuing wrong-
ful act in the meaning of Article 25 of the ILC Draft on State Responsi-
bility (Report of the International Law Commission on the work of its
forty-eighth session, 6 May-26 July 1996, Official Records of the General
Assembly, Fifty-first Session, Supplement No. 10 (A/S1/10), p. 133),
which extended from the passing from mere studies and planning to con-
struction in November 1991 and lasted to the actual damming of the
Danube in October of the following year. This is so because Czechoslo-
vakia, in November 1991, entered into the construction phase in the cer-
tainty that Hungary would not, and could not, in view of the position
taken not only by its Government but also by its Parliament, return to
the implementation of the 1977 Treaty. At the same time, Czechoslovakia
was firmly determined to start production at the Gabtikovo hydroelectric
power plant as soon as it was technically possible and to that end to dam
the Danube at Cunovo at the next occasion when that would be feasible,
i.e., during the low-water season in October 1992. How firmly both sides
were locked in their respective positions is illustrated by their diplomatic
exchanges. In April 1991, the Hungarian Parliament had recommitted the
Government to negotiate with the Czechoslovak Government “regarding
the dissolution by joint agreement of the Treaty concluded on 16 Sep-
tember 1977” (Parliamentary resolution 26/1991 (IV.23) Regarding
the Government’s Responsibility in Connection with the Gabüikovo-
Nagymaros Barrage System, Memorial of Slovakia, Vol. IV, Ann. 88,
p. 215) and instructed the Government to

“concurrently initiate the conclusion of a new international treaty to
settle the issue of the consequences of the non-construction (aban-
donment) of the barrage system and associated main projects”
(ibid. ).

Consequently, Hungary not only constantly protested the unilateral meas-
ures initiated by Czechoslovakia in order to put Variant C into opera-
tion, but it continued to ask for the abrogation of the 1977 Treaty and its
replacement by a new agreement:

“the mandate of the Hungarian Governmental Delegation was deter-
mined by the Resolution of Parliament, ... Freed from the politics
of the past, we can re-evaluate the disputed problem from a profes-
sional/scientific viewpoint, namely, the ecological effects, flood pro-
tection, navigation, energy, economic, technical/security and other
questions of the Barrage System related to the 1977 Interstate Treaty
or any other solution.” (Hungarian Minister without Portfolio to
Slovak Prime Minister, 7 November 1991, Memorial of Hungary,
Vol. 4, Ann. 67, p. 122.)

204
208

GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. FLEISCHHAUER)

“the Hungarian Party has repeatedly (beginning in summer of 1989)
offered the Czech and Slovak Party the chance to co-operate and to
amend the 1977 Interstate Treaty, and to conclude a new treaty, . . .
the Czech and Slovak Party should not undertake any work which
would be aimed at unilateral solutions (which may, perhaps, mean
the diversion of the Danube in contravention of international law)”
(Letter from the Hungarian Minister for Environmental Protection
and Territorial Development and the Minister without Portfolio to
the Czechoslovak Minister of Environmental Protection of 6 Decem-
ber 1991, Memorial of Hungary, Vol. 4, Ann. 68, p. 124).

“In light of this the Hungarian Government deems the decision
brought about on 12 December 1991 by the Czech and Slovak Fed-
eral Republic unlawful and unacceptable and calls upon the Czech
and Slovak Federal Republic to discontinue work on the diversion
of the Danube.” (Note Verbale from the Ministry of Foreign Affairs
of the Republic of Hungary to the Embassy of the Czech and Slovak
Federal Republic, 14 February 1992, ibid, Ann. 74, p. 135.)

Czechoslovakia on the other hand, in the critical period between the
autumn of 1991 and May 1992, when Hungary came through with its
notification of termination of the 1977 Treaty, consistently gave this mes-
sage to Hungary:

205

“I would once again emphasise, however, that Czechoslovakia will
only find acceptable a variant which would make the operation of
the Gabtikovo Barrage possible.” (Slovak Prime Minister to Hun-
garian Minister without Portfolio, 19 September 1991, ibid.
Ann. 62, p. 113.)

“Work on the temporary measures will also cease if the Hungar-
ian Party discontinues its unilateral breach of the 1977 Treaty and
recommences the obligations provided for it therein or if an agree-
ment is concluded between the Republic of Hungary and the Czech
and Slovak Federal Republic as to some other solution regarding the
fate of the Project.

The Government of the Czech and Slovak Federal Republic is
prepared to continue negotiations with the Hungarian Government
on all levels regarding the situation which has developed. At the
same time, it cannot agree to the cessation of work on the provi-
sional solution.” (Note Verbale from the Ministry of Foreign Affairs
of the Czech and Slovak Federal Republic to the Ministry of
Foreign Affairs of the Republic of Hungary, 17 March 1992, ibid.,
Ann. 76, p. 139.)

“Czechoslovak[ia] has shown enough good intentions and a readi-
ness to negotiate, but it can no longer give consideration to the time-
wasting and delays which are being used by Hungary, and thus, it
209 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. FLEISCHHAUER)

cannot suspend work related to the provisional solution. In my view,
until the Danube is closed (31 October 1992) there is still an oppor-
tunity to resolve the debated question by way of an agreement
between the two States.” (Czechoslovak Prime Minister to Hungar-
ian Prime Minister, 23 April 1992, Memorial of Hungary, Vol. 4,
Ann. 79, p. 147.)

Czechoslovakia did not reject the formation of a joint committee of
experts, including “foreign experts nominated by the European Commu-
nity based on the needs of both Parties” (Slovak Prime Minister to Hun-
garian Minister without Portfolio, 18 December 1991, ibid, Ann. 69,
p. 126). But the Slovak Prime Minister added:

“I am repeatedly stressing that, because of the high state of readi-
ness of the Gabéikovo plant, the only solution that is acceptable for
us is one which takes into account the putting into operation of the
Gabtikovo plant.” (Ibid. )

And on 8 January 1992 the Slovak Prime Minister repeated this position:

“We repeatedly emphasized at joint negotiations undertaken by
the Governmental Delegations of the CSFR and the Republic of
Hungary that we can only accept a solution which is aimed at the
commencement of operations of the Gabéikovo Barrage. This
demand is justified by the advanced stage of the construction at
Gabéikovo and the amount of material resources invested.

The Czechoslovak Party is willing to take into consideration the
conclusions of the work done by such a committee of experts in any
further procedures regarding the Gabéikovo-Nagymaros Barrage
System. It is also known that the Government of the CSFR is willing
to suspend the provisional solution on its own sovereign territory
insofar as the Government of the Republic of Hungary is able to
find an opportunity to enter into a joint solution.” (/bid., Ann. 72,
p. 132.)

In the light of these circumstances, when the construction work for Vari-
ant C got under way, on both sides the point of no return was passed.
There was a continuum and the Czechoslovak action of November 1991
and its action undertaken in October 1992 share the same legal defi-
ciency. The putting into operation of Variant C was an internationally
wrongful act extended over time between November 1991 and October
1992.

Since I am thus — contrary to the opinion expressed in the Court’s
Judgment — of the view that Czechoslovakia was not entitled to proceed,
in November 1991, to Variant C, I am also in disagreement with the con-
clusion in paragraph 1 B of the dispositif of the Judgment: “that Czecho-

206
210 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. FLEISCHHAUER)

slovakia was entitled to proceed, in November 1991, to the ‘provisional
solution’” (para. 155). Nor can I agree with paragraph 1 D of the dis-
positif:

“that the notification, on 19 May 1992, of the termination of the

Treaty of 16 September 1977 and related instruments by Hungary
did not have the legal effect of terminating them” (ibid. )

in so far as it is based on the allegedly premature giving of the notifica-
tion of termination by Hungary (para. 108).

2. 1 would disagree with the conclusion drawn by the majority based on
the point in time at which Hungary made its notification of termination
even if I shared — quod non — the view that Czechoslovakia violated the
1977 Treaty only in October 1992. What that view means is that the noti-
fication of termination was not warranted in May, as no breach of the
Treaty had yet occurred (para. 108), but that when the damming of the
Danube happened, in October, the event occurred too late as far as the
Hungarian notification is concerned. This view amounts, in its practical
consequence, to an extraordinary formalism: a unilateral legal act, the
notification, is discounted because a certain event, although expected and
foreseen, had not yet happened. The event happens, nothing else changes,
but still legal effects of the earlier act are said not to arise as it had been
premature. This approach to a matter of international law does not
correspond to the requirements of good faith. As the Court has said:

“One of the basic principles governing the creation and perform-
ance of legal obligations, whatever their source, is the principle of
good faith. Trust and confidence are inherent in international co-
operation, in particular in an age when this co-operation in many
fields is becoming increasingly essential.” (Nuclear Tests (Australia
v. France), Judgment, 1 C.J. Reports 1974, p. 268, para. 46.)

If one regards — as the majority of the Court does — Hungary’s notifica-
tion of termination as premature, then one must also admit that it would
have been possible for Hungary to withdraw this act and to substitute it
later by a new notification of termination based on the events of October
1992. The principle of good faith requires that under such circumstances
the defect of Hungary’s original act, the, in the view of the Court, pre-
mature giving of its notification of termination of the 1977 Treaty, has to
be regarded as remedied once the missing factual event has occurred.
That the occurrence of a subsequent event can be an adequate ground for
remedying a defective unilateral act has been confirmed by the Per-
manent Court when it stated in the case concerning the Mavrommatis
Palestine Concessions:

“Even if the grounds on which the institution of proceedings was
based were defective for the reason stated, this would not be an

207
211 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. FLEISCHHAUER)

adequate reason for the dismissal of the Applicant’s suit. . . . Even,
therefore, if the application were premature because the Treaty of
Lausanne had not yet been ratified, this circumstance would now be
covered by the subsequent deposit of the necessary ratifications.”
(1924, P.C.LJ., Series A, No. 2, p. 34.)

And in the case concerning Certain German Interests in Polish Upper
Silesia the Permanent Court said:

“Even if, under Article 23, the existence of a definite dispute were
necessary, this condition could at any time be fulfilled by means of
unilateral action on the part of the applicant Party. And the Court
cannot allow itself to be hampered by a mere defect of form, the
removal of which depends solely on the Party concerned.” (/925,
P.C.LJ., Series A, No. 6, p. 14.)

Even if, therefore, the date of 19 May 1992 is not regarded as a suitable
date for Hungary’s notification of termination, this defect is to be regarded
as being remedied as from 23 October 1992, date of the actual damming
of the Danube.

3. In its finding that

“the notification, on 19 May 1992, of the termination of the Treaty
of 16 September 1977 and related instruments by Hungary did not
have the legal effect of terminating them” (para. 155 (1) D, see also
para. 108),

the majority of the Court did not base itself alone on the ground that
Hungary’s notification had been premature. Two more grounds are given,
neither of which I can agree with.

The first of these additional reasons is

“that Czechoslovakia committed the internationally wrongful act of
putting into operation Variant C as a result of Hungary's own prior,
wrongful conduct. As was stated by the Permanent Court of Inter-
national Justice:

‘It is, moreover, a principle generally accepted in the jurispru-
dence of international arbitration, as well as by municipal courts,
that one Party cannot avail himself of the fact that the other has
not fulfilled some obligation or has not had recourse to some
means of redress, if the former Party has, by some illegal act, pre-
vented the latter from fulfilling the obligation in question . . .’
(Factory at Chorzow, Jurisdiction, Judgment No. 8, 1927, P.C.L.J.,
Series A, No. 9, p. 31).

Hungary, by its own conduct, had prejudiced its right to terminate
the Treaty; this would still have been the case even if Czechoslo-
vakia, by the time of the purported termination, had violated a
provision essential to the accomplishment of the object or purpose
of the Treaty.” (Para. 110; emphasis added.)

208
212 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. FLEISCHHAUER)

I do not want to put into doubt this general rule; however, I do not
think that the principle applies in the circumstances of the present case.

My objection to the Judgment in this respect is twofold: firstly, the
Court overlooks that recourse to Variant C was neither automatic nor
the only possible reaction of Czechoslovakia to Hungary’s violations of
the 1977 Treaty. Czechoslovakia would have been entitled to terminate
the Treaty. If it did not want to do this, it could, for example, have pro-
vided unilaterally for participation of Hungary in the realization of Vari-
ant C, possibly in combination with a third party dispute settlement
clause. Secondly, the Court, in basing its negation of a right of Hungary
to terminate the 1977 Treaty in response to the realization by Czechoslo-
vakia of Variant C, on the fact that Hungary itself had violated the
Treaty first, does not take account of its own conclusion that:

“Czechoslovakia, by unilaterally assuming control of a shared
resource, and thereby depriving Hungary of its right to an equitable
and reasonable share of the natural resources of the Danube — with
the continuing effects of the diversion of these waters on the ecology
of the riparian area of the Szigetkôz — failed to respect the propor-
tionality which is required by international law” (para. 85),

and that the derivation of the Danube “was not a lawful countermeasure
because it was not proportionate” (para. 87).

What applies in the present case is this: Hungary, by its prior violation
of the 1977 Treaty, had not become a legal outlaw which must endure
every measure with which Czechoslovakia could come up in response.
The principle that no State may profit from its own violation of a legal
obligation does not condone excessive retaliation. The principle, as stated
by the Permanent Court and applied to the present case, means that one
Party, Hungary, would not be entitled to avail itself of the fact that the
other Party, Czechoslovakia, has not fulfilled an obligation if the first
Party, Hungary, has by an illegal act prevented the other, Czechoslo-
vakia, from fulfilling the obligation in question. This, however, is not
the case here. The obligation not fulfilled by Czechoslovakia is the duty to
respect Hungary’s entitlement to an equitable and reasonable share in the
waters of the Danube. Hungary has not made it impossible for Czecho-
slovakia to respect that right; as I have pointed out above, the unilateral
realization of Variant C by Czechoslovakia was neither automatic nor
the only possible reaction to Hungary’s breaches of the Treaty. A broader
interpretation of the principle in question which would disregard the
requirement of proportionality, would mean that the right to counter-
measures would go further, in respect to disproportionate intersecting
violations of a treaty, as it goes under general international law. It is
therefore wrong to apply the principle quite schematically to cases where
there are intersecting (“reciprocal”) violations of a treaty as the Court
does where it states

209
213 GABCiIKOVO-NAGYMAROS PROJECT (DISS. OP. FLEISCHHAUER)

“that although it has found that both Hungary and Czechoslovakia
failed to comply with their obligations under the 1977 Treaty, this
reciprocal wrongful conduct did not bring the Treaty to an end nor
justify its termination” (para. 114).

Rather, the recourse by Czechoslovakia to Variant C constituted a new
breach of the 1977 Treaty, this time by Czechoslovakia. This new breach
of the Treaty, by exceeding in proportionality Hungary’s earlier breaches,
set in motion a new chain of causality and entitled Hungary to defend
itself by taking recourse to its right under Article 60 of the Vienna Con-
vention on the Law of Treaties, i.e., to terminate the Treaty. The require-
ments of Article 60, paragraph 3 (b), are met as

“the operation of Variant C led Czechoslovakia to appropriate,
essentially for its use and benefit, between 80 and 90 per cent of the
waters of the Danube before returning them to the main bed of the
river, despite the fact that the Danube is not only a shared interna-
tional watercourse but also an international boundary river”
(para. 78)

and thus Variant C infringed upon basic rights of Hungary, essential in
the accomplishment of the 1977 Treaty. In a situation of disproportion-
ate intersecting violations of an international treaty, such as the one in
which Hungary and Czechoslovakia found themselves after the latter’s
recourse to Variant C, the corrective element does not lie in the loss by
the first offending State of the right to defend itself against the second
offence by way of termination, but in a limitation of the first offender’s
— here Hungary’s — right to claim redress for the second offence.

I therefore come to the conclusion that — contrary to the view of the
majority of the Court — the fact that Hungary violated the 1977 Treaty
first did not deprive it of its right to terminate the same Treaty in reaction
to its later violation by Czechoslovakia.

4. The other of the additional reasons invoked by the Court’s majority
in support of the alleged invalidity of Hungary’s notification of termina-
tion is

“that, according to Hungary’s Declaration of 19 May 1992, the ter-
mination of the 1977 Treaty was to take effect as from 25 May 1992,
that is only six days later. Both Parties agree that Articles 65 to 67 of
the Vienna Convention on the Law of Treaties, if not codifying cus-
tomary law, at least generally reflect customary international law
and contain certain procedural principles which are based on an
obligation to act in good faith.” (Para. 109; emphasis added.)

I do not contest that Articles 65 to 67 may reflect certain procedural prin-
ciples pertaining to customary law, but I do not think that Hungary’s

210
214 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. FLEISCHHAUER)

notification of termination contradicts these principles. In this respect,
the delay of only six days provided for by Hungary for its notification to
become effective should not be seen in isolation. In fact, Hungary trans-
mitted its notification of termination a full six months after Czechoslo-
vakia had proceeded to Variant C in November 1991. During that period
Hungary — as shown above in the quotations from the diplomatic
exchanges between the two Parties — did not cease to protest against the
unilateral measures taken by Czechoslovakia and to ask that they be
stopped. Hungary also pointed out that a continuation of these measures
might put the fate of the 1977 Treaty into question:

“Tam hopeful that the representatives of the Government and the
Parliament of the Czech and Slovak Republic having regard to their
historic responsibility will find an opportunity to take the above rea-
sonable points of view into consideration. If this expectation proves
to be futile, the Government of the Republic of Hungary would be
compelled to review the consequences of the discontinuation of the
negotiations, the fate of the 1977 interstate Treaty and the necessary
counter-measures.” (Hungarian Prime Minister to the Czechoslovak
Prime Minister, 19 December 1991, Memorial of Hungary, Vol. 4,
Ann. 70, p. 129.)

“If the Government of the Czech and Slovak Federal Republic
were to reject our proposals anyway and continue the work aimed at
the diversion of the Danube, which is a serious breach of interna-
tional law, then it will create a very difficult situation. . . . The Gov-
ernment of the Czech and Slovak Republic would thus be placing
the Hungarian Government into a state of necessity forcing it to ter-
minate the Treaty.” (Hungarian Prime Minister to Czechoslovak
Prime Minister, 26 February 1992, ibid., Ann. 75, p. 138.)

In these circumstances the fact that Hungary, in May 1992, gave only six
days’ notice cannot be regarded as contravening the requirements of
good faith in the application of international law.

These are the reasons which lead me to the conclusion that Hungary
has validly terminated the 1977 Treaty as from 25 May 1992 or — alter-
natively — as from 23 October 1992.

IT. THE LEGAL CONSEQUENCES OF THE JUDGMENT

From my considerations set forth above it follows that the determination
of the legal consequences arising from the answers to the first three ques-
tions asked of the Court by the Special Agreement has to start from the
finding that Hungary has validly terminated the 1977 Treaty as from
25 May — or alternatively 23 October — 1992. From there it follows that
up to that date the legal situation concerning the G/N Project was pri-
marily governed by the 1977 Treaty and related instruments; after that

211
215 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP, FLEISCHHAUER)

date the situation is governed by general international law and by those
treaties which remain in force independently of Hungary’s termination of
the 1977 Treaty, such as, inter alia, the 1948 Danube Convention, the
1976 Boundary Water Convention, the agreements relating to Danube
fishery, as well as by conventions of a general character such as the
Vienna Convention on the Law of Treaties.

This means that as from 25 May to 23 October 1992 Hungary is no
longer obliged to construct at Nagymaros. The constructions at Dunakiliti
do not have to be revived and completed. For Slovakia, the termination
of the 1977 Treaty means that it is no longer under an obligation to
arrange for the joint operation, together with Hungary, of the Gabtikovo
hydroelectric power plant or to share with Hungary the electricity gener-
ated there.

A second starting point is that the termination of the 1977 Treaty —
whether one accepts 25 May 1992 or 23 October of the same year as the
decisive date — means that Slovakia, which came into existence as an
independent State only as from 1 January 1993, has never become a party
to the 1977 Treaty. The fact that Slovakia has never succeeded to
Czechoslovakia as a party to the 1977 Treaty does not mean, however,
that Slovakia has become separated from this case. Slovakia has
inherited the works produced under the G/N Project on its territory,
in particular the Cunovo reservoir, the bypass canal, the Gabtikovo
lock and the Gabëikovo power station. It is operating these installations.
It has thus endorsed and continued the Czechoslovak action regarding
Variant C. Slovakia therefore must be held accountable for Czechoslo-
vakia’s acts regarding the G/N Project.

A third starting point for the determination of the legal consequences
should be the ex nunc effect of the termination of international treaties.
As laid down in Article 70 of the Vienna Convention on the Law of Trea-
ties, which is another provision reflecting a customary rule, the termina-
tion of a treaty releases the parties from any obligation to further per-
form the treaty but “does not affect any right of the parties created
through the execution of the treaty prior to its termination” (Art. 70,
para. 1 (b)).

This means, inter alia, that the ownership of constructions which
existed on 25 May to 23 October 1992 remains as provided for in
Article 8 of the 1977 Treaty. [f that creates problems, it is for the Parties
to sort them out by agreement between themselves.

A fourth starting point for the determination of the legal consequences
of the Judgment is the conclusion that Czechoslovakia was not entitled to
put Variant C into operation from October 1992 (paragraph 1C of the
dispositif) as

“Czechoslovakia, in putting Variant C into operation, was not apply-
ing the 1977 Treaty but, on the contrary, violated certain of its

212
216 GABCIKOVO-NAGY MAROS PROJECT (DISS. OP. FLEISCHHAUER)

express provisions, and, in so doing, committed an internationally
wrongful act” (para. 78).

As I have pointed out above, I agree with the Judgment in these findings.
However, it does not follow from them that with the falling away of the
1977 Treaty all legal obstacles against the continued operation of Variant C
by Slovakia, as the successor to Czechoslovakia, were removed. This is
so because the appropriation by Czechoslovakia/Slovakia of the major
part of Hungary’s share in the waters of the Danube for the full length of
the bypass canal violated not only the 1977 Treaty but, as the Judgment
recognizes, the basic right of Hungary to an equitable and reasonable
sharing of the resources of an international watercourse (para. 78). This
is a right that existed not only under the Treaty but which exists under
general international law.

This means that there is no obligation for Slovakia to dismantle the
constructions which Czechoslovakia had built in order to make Variant C
operational. These constructions are all situated in what is now Slovak
territory and their mere presence there does not contravene any interna-
tional legal obligation of Slovakia. After the 1977 Treaty had fallen
away, there was, and still is, no legal obligation for Slovakia any more to
provide for a joint running of the Gabéikovo hydroelectric power plant
or for a sharing of profits. There continues to be, however, a legal
obstacle against the unilateral running of Variant C by Slovakia,
and that is the unilateral appropriation of, as the Judgment confirms
(para. 78) between 80 and 90 per cent of Hungary’s share in the waters
of the Danube without Hungary’s consent on a stretch of about 30 km in
length. Hungary has requested the Court:

“to adjudge and declare further
(5) that the Slovak Republic is under the following obligations:
fa) to return the waters of the Danube to their course along
the international frontier between the Republic of Hun-
gary and the Slovak Republic, that is to say the main navi-
gable channel as defined by applicable treaties;

(b) to restore the Danube to the situation it was in prior to the
putting into effect of the provisional solution” (para. 13).

The Court cannot uphold these requests. While the 1977 Treaty was in
force, it had been breached by both Parties, albeit in different ways and
at different times. As has been explained above, Hungary as the first
offender did not lose its right to defend itself against Czechoslovakia’s
later violation of the Treaty. However, as regards the kind of restitution
Hungary can claim for the diversion of the waters of the Danube, the fact
that Hungary first adhered to the 1977 Treaty and endorsed it, in 1983
asked for a slowing down, but by no means the abandonment of its

213
217 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. FLEISCHHAUER)

execution, in 1989 again pressed for an acceleration and then, still in the
same year, suspended and subsequently abandoned its share in the works
at Nagymaros and Dunakiliti, cannot be overlooked. By reason of its
own previous behaviour Hungary cannot in good faith be considered to
be entitled to full restitution by return of the full flow of water to the old
Danube and the full restoration of the situation in which the Danube was
prior to the operation of Variant C. A water management régime must be
established that takes into account Hungary’s ecological needs, as well as
the fact that the quantity of water going to the Slovak side and the rent-
ability of the Gabtikovo hydroelectric power plant are interrelated. It
would certainly be desirable that such a régime, which would be restricted
to water management, but — as the Treaty does not exist any more —
must not make provision for the joint running of the Gabëikovo hydro-
electric power plant, should be agreed between the Parties themselves.
Should the Parties fail, they would have to return to the Court under
Article 5, paragraph 3, of the Special Agreement.

The fifth starting point for the determination of the legal consequences of
the Court’s Judgment must be the fact that as a consequence of the Judg-
ment the flow of water in the old bed of the Danube will be increased
again. Irrespective of whether and to what extent navigation will use the
old Danube again, there will be a discernible principal channel. There
will therefore be no necessity for new or additional boundary arrange-
ments. However, Slovakia, as a riparian State of the Danube and a party
to the 1948 Danube Convention, will be under the legal obligation to
make binding arrangements with the other States parties to the Danube
Convention in order to secure for their navigation through the bypass
canal, the Gabëikovo locks and the Cunovo reservoir, conditions corre-
sponding to those provided for in the Danube Convention. On the same
line, Slovakia will also be under a legal obligation to provide for the
application, in the bypass canal and in the reservoir, of the provisions
concerning fisheries of the 1956 Treaty concerning the Régime of State
Boundaries as well as of the 1958 Convention concerning Fishing in the
Waters of the Danube.

The sixth point to be taken into consideration in this context is that, as
both Parties have committed internationally illegal acts against each
other, each Party owes the other compensation. Hungary owes compen-
sation to Slovakia for the damages arising out of the delays in construc-
tion caused by its suspension and subsequent abandonment of its share in
the works at Nagymaros and Gabtikovo between 13 May 1989 and
25 May to 23 October 1992. Slovakia in turn owes compensation to Hun-
gary for losses and damages sustained by Hungary and its nationals out
of the unilateral derivation by Czechoslovakia and Slovakia of waters of
the Danube between the actual damming of the river in October 1992 and

214
218 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. FLEISCHHAUER)

the entry into force of the water management agreement, to be brought
about in pursuance of the Judgment of the Court. The amounts of com-
pensation have to be fixed in accordance with Article 5 of the Special
Agreement.

(Signed) Carl-August FLEISCHHAUER.

215
